The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2015

                                     No. 04-15-00295-CR

                                      Gary Lee AVANT,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5555
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
       The trial court’s request for an extension of time to issue findings in response to this
court’s order dated September 28, 2015 is granted. We order the reporter’s record of the hearing
and the supplemental clerk’s record containing the trial court’s findings and conclusions are due
November 30, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court